Citation Nr: 1753324	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  13-32 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.

2.  Entitlement to an increased rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an increased rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.

4.  Entitlement to a compensable rating for erectile dysfunction.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran received VA examinations for erectile dysfunction in May 2010 and June 2011.  The June 2011 examiner did not state whether or not the Veteran had penile deformity or whether this claims file was reviewed.  The June 2011 VA examiner also did not state whether or not there was penile deformity.  For this reason, the Board finds that the examinations are inadequate for rating purposes.  Therefore, a new examination is needed to determine the current severity of his erectile dysfunction.

The Veteran received VA examinations for peripheral neuropathy in June 2010 and May 2011.  The claims file was not available for review during either of the examinations.  In both examinations, the examiner noted peripheral neuropathy of both upper and lower extremities but did not specify which nerves were impacted by numbness and neuropathy.  The examiner also did not state if the Veteran was right-handed or left-handed.  For these reasons, the Board finds that both examinations are not adequate for rating purposes, and a new examination is needed.

The May 2011 VA examiner noted that constant numbness and discomfort due to peripheral neuropathy on the lower extremities will affect to some extent both physical and sedentary employment status.  The Board finds that additional details that will be included in the peripheral neuropathy are needed to provide a full picture of the impact of the Veteran's service-connected disabilities on his ability to work.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA outpatient treatment from September 2013 to the present.  All records/responses received must be associated with the electronic claims file.  

2.  Upon completion of the above development, schedule the Veteran for a VA neurological examination to determine the severity of his service-connected left upper extremity, right lower extremity, and left lower extremity peripheral neuropathy. 

Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report. 

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations of the Veteran's upper and lower extremity peripheral neuropathy.

For TDIU purposes, the following is requested:

(a)  The examiner should obtain a history from the Veteran on his day-to-day activities to include hobbies, housework, yardwork, community involvement, and driving.

(b)  The examiner should ask the Veteran to describe in his own words the functional impact of his service-connected disabilities on his ability to engage in substantially gainful work.  The Veteran's response should be recorded in the report.

(c)  Considering the Veteran self-report, coupled with the current examination findings and review of any pertinent clinical records, the examiner should indicate the objective functional effects of the Veteran's service connected disorders on his ability to perform the physical and mental acts required for employment.

(i)  With regard to physical acts, the examiner should address functions of the upper and lower extremities to include the ability to sit, stand, walk, bend, carry, lift, grasp, pull and push.  The examiner should indicate whether the Veteran can lift, carry, push, or pull objects weighing up to 10 pounds and, if not, why.  Please, do not state generically that the Veteran has "difficulty with prolonged standing, sitting, and walking," but rather provide specific details, as appropriate, that identify the frequency, duration, and/or severity of any limitation arising from the service-connected disorders.
(ii)  With regard to mental acts, the examiner should address functions of the mind to include concentration, focus, attention, and memory.  The examiner should indicate whether the Veteran displays objective signs of sleep impairment and, if so, whether this is due to service connected disorders.

(iii)  The examiner should indicate the effect, if any, of the Veteran's medications and/or treatment for the service-connected disabilities on his ability to perform the physical and mental acts required for employment.

(iv)  The examiner should indicate whether the Veteran has had any medical restrictions imposed on his activities due to service-connected disabilities.

The examiner should refrain from commenting on whether the Veteran is employable.

3.  Upon completion of the above development, schedule the Veteran for a VA genitourinary examination to determine the severity of his service-connected erectile dysfunction.

Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report. 

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations of the Veteran's erectile dysfunction, whether there is penis deformity and any diabetes-related nocturia.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

